

116 S4826 IS: To waive an advance notice requirement with respect to the Four Forest Restoration Initiative Phase 2 Stewardship contract.
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4826IN THE SENATE OF THE UNITED STATESOctober 21 (legislative day, October 19), 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo waive an advance notice requirement with respect to the Four Forest Restoration Initiative Phase 2 Stewardship contract.1.Cancellation ceiling(a)Waiver of advance noticeThe 30-day advance notice requirement under paragraph (2) of section 604(h) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(h)) and the 14-day notice requirement under paragraph (3) of that section shall not apply to the Four Forest Restoration Initiative (4FRI) Phase 2 Stewardship contract (solicitation 12837119R4005).(b)NoticeNot later than 7 days after entering into the Four Forest Restoration Initiative (4FRI) Phase 2 Stewardship contract (solicitation 12837119R4005), the Chief of the Forest Service shall submit the notices otherwise required under paragraphs (2) and (3) of section 604(h) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(h)). 